DETAILED ACTION
Claims 1, 2, 4-6, 16, 17, and 21-27 are presented for examination. Claims 1, 4-6, 16, and 21-25 stand currently amended. Claims 26 and 27 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2022 has been entered.
Allowable Subject Matter
Claims 1, 2, 4-6, 16, 17, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US patent 9,697,644 B2 MacDonald, et al. [herein “MacDonald”] column 9 lines 35-43 teaches “If the ray intersects an object in the 3D CAD model, then the energy is zero. Then the sun is moved to another location in the 3D CAD model, the ray is analyzed for intersections, the energy impinging on the position of the SAMD 200 is calculated, and the process is repeated until all possible locations of the sun through the day and year according to the latitude of the modeled location on earth have been analyzed.” This analysis taught by MacDonald does not consider whether a vertex is within an umbra, penumbra, or antumbra.
Lave, M., et al. “Evaluation of Global Horizontal Irradiance to Plane-of-Array Irradiance Models at Locations Across the United States” IEEE J. Photovoltaics, vol. 5, no. 2, pp. 597-606 (2015) [herein “Lave”] page 598 teaches determining a diffuse fraction as a portion of a measured global horizontal irradiance. Lave page 598 teaches determining ground reflected and sky diffuse components. Lave fails to teach considering whether a vertex is within an umbra, penumbra, or antumbra.
US patent 9,087,338 B2 Levine, et al. [herein “Levine”] column 11 lines 25-29 teaches “to determine for a given area the solar potential may require input data from several sources. Furthermore, this data may run through modeling software which may perform a series of calculations to arrive at the final annual average potential measured in kW/m2 per day.” A solar potential corresponds to a maximum possible irradiance. But Levine fails to teach considering whether a vertex is within an umbra, penumbra, or antumbra.
Huang, P., et al. “Solar Potential Analysis Method Using Terrestrial Laser Scanning Point Clouds” IEEE J. Selected Topics in Applied Earth Observations & Remote Sensing, vol. 10, no. 3, pp. 1221-1233 (2017) [herein “Huang”] page 1230 right column and figure 15 teach “Fig. 15(a)–(e) and (f)–(j) are the global solar irradiation results without and with considering a slope factor, respectively. As shown, under a clear sky index, the roof reaches a maximum value of 1940 kWh/m2 without tilt correction and 1751 kWh/m2 with tilt correction.” The global solar irradiance considered without a slope factor under a clear sky index corresponds with a maximum possible irradiance. But Huang fails to teach considering whether a vertex is within an umbra, penumbra, or antumbra.
None of these references taken either alone or in combination with the prior art of record disclose “determining effects of the shadow over the vertex on the maximum possible irradiance values for the at least one of the plurality of time periods based on the determined distance and whether the vertex is within an umbra, penumbra, or antumbra of the shadow at the at least one of the plurality of time periods” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        2 September 2022